Per Curiam.
This is an appeal from an order of the Tompkins County Court sustaining defendant’s demurrer and dismissing an indictment against the defendant returned by the grand jury of said county at a term of Supreme Court therein, said indictment having been sent to said County Court. The defendant, by this indictment, was charged with the crime of maintaining a public nuisance in violation of section 1530 of the Penal Law.
The question here involved is the same as that presented in People v. Monahan (233 App. Div. 16), argued at the same time with the present appeal and decided herewith.
The order appealed from should be affirmed upon the authority of People v. Monahan (233 App. Div. 16).
Order unanimously affirmed, on the opinion in People v. Monahan (233 App. Div. 16), decided herewith.